Appeal by the defendants Israel Praiss and the County of Rockland (1) from stated portions of an order by the Supreme Court, Rockland County, dated September 6, 1985, which, inter alia, denied their cross motion for a preliminary injunction, and (2) from an order of the same court, dated November 15, 1985.
Ordered that the order dated September 6, 1985 is affirmed *710insofar as appealed from for reasons stated by Justice Coppola at Special Term, and the order dated November 15, 1985, is affirmed for reasons stated by Justice Gurahian at Special Term, with one bill of costs. Niehoff, J. P., Kunzeman, Kooper and Sullivan, JJ., concur.